Citation Nr: 1632578	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-12 621	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The most probative evidence of record indicates that there is no bilateral hearing loss for VA disability purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the VA examination in September 2010, which included a review of the claims folder, a history obtained from the Veteran, audiological findings, and a diagnosis and opinion, is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board notes that in his substantive appeal submitted in April 2012, the Veteran indicated he felt he was not given a hearing test to reflect his actual loss of hearing, and that he should have the opportunity for a new test.  There is no indication, however, that the VA examination from 2010 was inadequate or did not properly assess the severity of his hearing loss.  Moreover, the Veteran has not asserted that his hearing has worsened since the VA examination in 2010.  Thus, another VA examination is not warranted.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends service connection for bilateral hearing loss is warranted, based on his exposure to excessive noise during his active service in the U.S. Air Force.  Service personnel records show that his military occupational specialty was weapons mechanic, and he reported working in close proximity to jet aircraft. 

What is missing from the record is evidence demonstrating that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Despite the Veteran's contentions, the competent medical evidence shows that he does not have current hearing loss disability in either ear, as prescribed by VA standards.  See 38 C.F.R. § 3.385.  The reported pure tone thresholds and speech recognition scores made on the VA examination in September 2010 did not meet the regulatory requirements. 

Full consideration has been given to the Veteran's assertions regarding his bilateral hearing loss being related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the presence of a hearing loss disability for VA purposes, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Although the Veteran is competent to report diminished hearing, he is not competent to report the specific results of audiometric and word recognition testing, as required by 38 C.F.R. § 3.385.  Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Regardless, even if competent, his lay statements are outweighed by the medical evidence of record which is specific and contains both audiometric and word recognition testing.  

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, the preponderance of the evidence is against the claim.  The claim for service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


